Citation Nr: 1025481	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an initial compensable rating for orchialgia 
secondary to bilateral hydrocele, status post bilateral 
hydroclectomy without recurrence.

3.  Entitlement to a compensable rating for bilateral hydrocele 
status post bilateral hydroclectomy without recurrence.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to 
January 1975.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

The Board notes that during the pendency of this appeal the issue 
of entitlement to non-service-connected pension was granted by a 
March 2007 RO rating decision; therefore, the issue of non-
service-connected pension has been fully granted and is no longer 
before the Board.

The Board notes that in a September 1986 RO rating decision the 
Veteran was denied service connection for schizophrenia; however, 
the Board finds that the Veteran was not notified of this 
decision and that claim remains open.

In an April 2008 decision, the Board issued a decision, denying 
the Veteran's claims for service connection, increased ratings, a 
10 percent evaluation for multiple non-compensable disabilities, 
and TDIU.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an April 2009 Order, the Court granted a Joint Motion for Remand 
and remanded the matter to the Board for action consistent with 
the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The Joint Remand indicates that the Veteran's June 2004 
psychiatric examination did not adequately address whether the 
Veteran's psychiatric disorder is secondary to his service-
connected conditions as there was no rationale.  Thus, the claim 
must be remanded for an additional psychiatric examination.

Additionally, information provided in the claims file indicates 
that the Veteran's service-connected conditions have worsened.  
Thus, the Veteran must be afforded an additional VA examination 
to determine the current severity of these conditions.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

The Board notes that the Veteran has additional claims on appeal, 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities and TDIU.  The 
Board finds, however, that resolution of these claims are 
inextricably intertwined with the claim for service connection 
for a psychiatric disorder and the Veteran's increased ratings 
claims.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).   As such, a 
final decision on the claims for TDIU and an additional 10 
percent for multiple, noncompensable service-connected 
disabilities will be deferred pending completion of the 
development set forth.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the San Juan VAMC.

2.  Afford the Veteran an additional 
examination to ascertain the current severity 
of his service-connected orchialgia.  The 
examiner must indicate that the claims file 
has been reviewed in conjunction with the 
examination.  The examiner should determine 
if the Veteran has 1) a urinary tract 
infection that requires long- term drug 
therapy, 1 - 2 hospitalizations per year, 
and/or requiring intermittent intensive 
management, or 2) a recurrent, symptomatic 
urinary tract infection requiring 
drainage/frequent hospitalization (i.e., 
greater than two times per year), and/or 
requiring continuous intensive management.  
If there is no evidence of urinary tract 
infections, the examiner should so state.  
The examiner should also state whether the 
Veteran's orchialgia does or does not clearly 
interfere with normal employability.

3.  Afford the Veteran an additional 
examination to ascertain the current severity 
of his service-connected bilateral hydrocele.  
The examiner must indicate that the claims 
file has been reviewed in conjunction with 
the examination.  The examiner should 
determine if the Veteran has complete atrophy 
or removal of the testis, further indicating 
either one or both, if applicable.  The 
examiner should also state whether the 
Veteran's bilateral hydrocele condition does 
or does not clearly interfere with normal 
employability.

4.  Afford the Veteran an additional 
examination by a psychiatrist or psychologist  
to determine if his schizophrenia is 
secondary to a service-connected condition or 
any incident of service.  The examiner should 
examine the claims file in conjunction with 
the examination.  The examiner should respond 
to the following: 

a)	 Is it more likely, less likely, or at 
least as likely as not (50 percent 
probability) that the Veteran's 
psychiatric disorder was caused by his 
service-connected bilateral hydrocele 
and/or orachialgia or any other incident 
of service?  

b)	 If not caused by the Veteran's bilateral 
hydrocele and/or orachialgia, is it more 
likely, less likely, or at least as likely 
as not that the Veteran's psychiatric 
condition was permanently worsened beyond 
the natural progression (aggravated) by 
his bilateral hydrocele and/or 
orachialgia?  If aggravation is shown, the 
examiner should attempt to quantify the 
degree of worsening in the underlying 
disorder caused by a service-connected 
condition.

The examiner must provide a thorough 
rationale for any conclusions reached.

5.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and the 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


